  Case: 3:18-cr-00186-TMR Doc #: 63 Filed: 01/25/21 Page: 1 of 9 PAGEID #: 395



                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON


   UNITED STATES OF AMERICA,           : Case No.: 3:18CR186TMR
                                       :
            Plaintiff,                 : MOTION IN LIMINE NO. 4:
                                       : PROPOSED ADMISSION OF RULE
                 vs.                   : 404(B) EVIDENCE CONCERNING
                                       : RETALIATORY INTENT
          BRIAN HIGGINS,               :
                                       :
            Defendant.                 :



     Plaintiff United States of America, by and through its

counsel of record, the United States Attorney’s Office for the

Southern District of Ohio, hereby files this motion in limine to

deem admissible at trial certain Rule 404(b) evidence.               This

motion is based upon the attached memorandum of points and

authorities, the files and records in this case, and any further

evidence or argument as may be presented at any hearing on this

motion.

DATED: January 24, 2021             Respectfully submitted,


                                    DAVID M. DEVILLERS
                                    UNITED STATES ATTORNEY

                                    s/Brent G. Tabacchi
                                    BRENT G. TABACCHI (6276029 IL)
                                    Assistant United States Attorneys
                                    Attorneys for Plaintiff
                                    602 Federal Building
                                    200 West Second Street
                                    Dayton, OH   45402
                                    Telephone: (937) 225-2910
  Case: 3:18-cr-00186-TMR Doc #: 63 Filed: 01/25/21 Page: 2 of 9 PAGEID #: 396



                 MEMORANDUM OF POINTS AND AUTHORITIES

                                      I.

                                INTRODUCTION

     While investigating the fraud scheme charged in this case,

federal investigators recorded a conversation in which defendant

Brian Higgins detailed his philosophy for counteracting

allegations of misconduct.        During this discussion, Mr. Higgins

explained that, if confronted with a claim of wrongdoing, a

person should level similar assertions against his accusers,

even pursuing lawsuits against them in the court system.

Styling this technique as “flipping it” and “reversing it”, Mr.

Higgins counseled that it proved a way to handle an individual

who reported allegations of misconduct to government

authorities.

     Mr. Higgins’ statements are directly probative of his

intentions in filing civil lawsuits against two individuals who

he knew planned to testify against him in his case.              Indeed,

this recording provides a precise roadmap to the attempted

witness tampering and witness retaliation charges alleged

against him in Counts Five through Eight of the Second

Superseding Indictment.       Because these statements reveal his

intent, plan and mode of operation concerning precise charges in

this case, this evidence satisfies Federal Rule of Evidence

404(b) and is admissible at trial.

                                       1
     Case: 3:18-cr-00186-TMR Doc #: 63 Filed: 01/25/21 Page: 3 of 9 PAGEID #: 397




                                         II.

                                    BACKGROUND

A.      The Recording Concerning “Flip It” and “Reverse It”

        During late 2014, while investigating the fraud charges

that led to the indictment in this case, law enforcement

captured a consensually recorded conversation in which Mr.

Higgins detailed his modus operandi for combating allegations of

misconduct leveled against him or others.               In this recording,

Mr. Higgins counseled a person identified herein as Individual B

how to address complaints that a woman had directed to the City

of Dayton about Individual B’s business practices.

        Mr. Higgins instructed Individual B to “flip it [i.e.,

level the same complaint] on her.”             Opining that they were

playing “chess not checkers”, Mr. Higgins encouraged Individual

B to file a defamation lawsuit against the woman.                 He suggested

lobbing accusations at her to force her disqualification from

business with the City of Dayton.              Again emphasizing the need to

“flip it and reverse it” [i.e., make similar allegations]

against the complainant, he discussed efforts to sue and depose

the woman in a manner that painted her in a false light.                   He

again reiterated that they had to play “chess” and, in this

manner, they could combat the complaint.



                                          2
     Case: 3:18-cr-00186-TMR Doc #: 63 Filed: 01/25/21 Page: 4 of 9 PAGEID #: 398



B.      The Witness Tampering Allegations in this Case

        During late 2018, a federal grand jury indicted Mr. Higgins

for mail fraud, and federal agents arrested him on those charges

the following year.         During 2019, the United States produced

discovery to Mr. Higgins, including a series of consensually

recorded videos.        These recordings necessarily revealed the

identity of several potential witnesses against Mr. Higgins –

including Individual A and Individual B.

        During March 2020 -- after receiving the discovery

materials -- Mr. Higgins filed a pro se civil lawsuit in state

court against Individual A and Individual B.                (Through various

filings in the state case, Mr. Higgins, in fact, identified

these individuals as potential government witnesses in his

criminal trial).        In general terms, his civil lawsuit alleged

that Individual A and Individual B had breached a contract with

him over six years ago and therefore owed him various

compensatory and punitive damages.

        Although cloaked in the rubric of contract law, Mr.

Higgins’ complaint essentially accused Individual A and

Individual B of committing the fraud with which he is charged in

this case.       Through the civil proceedings, Mr. Higgins attempted

to compel production of discovery, to take depositions and

otherwise encumber Individual A and Individual B – all before

the state court placed a stay on that matter.                During late 2020,

                                          3
     Case: 3:18-cr-00186-TMR Doc #: 63 Filed: 01/25/21 Page: 5 of 9 PAGEID #: 399



based on these events, a federal grand jury indicted Mr. Higgins

for multiple counts of attempted witness tampering and witness

retaliation targeting Individual A and Individual B.

                                        III.

                                     ARGUMENT

A.      The 2014 Recording Constitutes Admissible Evidence of Mr.
        Higgins’ Retaliatory Intent, Scheme, Plan or Modus Operandi
        and Therefore Is Admissible under Rule 404(b)

        Mr. Higgins’ recorded conversation with Individual B

constitutes admissible evidence under Rule 404(b).                 Detailing a

scheme to sue and silence a complainant, this recording is

probative of Mr. Higgins’ true intentions – namely, to harass

and to retaliate – when he filed his March 2020 lawsuit against

two government witnesses.           The recording also tends to

establish a common scheme, plan, or modus operandi that Mr.

Higgins’ deploys to improperly combat allegations leveled

against him.       Because the recording advances the proper

purposes of Rule 404(b), it is admissible at trial.

          Rule 404(b) favors admissibility; it is a “rule of

inclusion, not exclusion.”           United States v. Myers, 102 F.3d

227, 234 (6th Cir. 1996).           Under this provision, “[e]vidence of

other crimes, wrongs, or acts . . . may [] be admissible . . .

as proof of intent, . . . knowledge . . . or absence of mistake

or accident”, Fed. R. Evid. 404(b), as well as common scheme,

plan, or modus operandi.          See United States v. Yu Qin, 688 F.3d

257, 262-63 (6th Cir. 2012) (Rule 404(b) permits admission of

                                          4
  Case: 3:18-cr-00186-TMR Doc #: 63 Filed: 01/25/21 Page: 6 of 9 PAGEID #: 400



evidence establishing “participation in a common scheme or

plan”).   To admit evidence under this rule, a court must: (1)

make a preliminary finding as to whether sufficient evidence

exists that the prior acts occurred; (2) determine that the

other act evidence is admissible for a proper purpose, i.e., to

establish intent, lack of mistake, etc.; and (3) consider if

the evidence satisfies Federal Rule of Evidence 403. See United

States v. Mack, 258 F.3d 548, 553 (6th Cir. 2001); Yu Qin, 688

F.3d at 262.

       The recording satisfies this standard.             First, competent

evidence proves that Mr. Higgins’ statements occurred.

Specifically, video recordings captured him explaining his

philosophy for countering allegations of misconduct.

       Second, evidence concerning these statements serves

proper purposes – namely, establishing Mr. Higgin’s intent,

plan, or mode of operation.        To prove the witness tampering

allegations in this case, the United States must demonstrate

that Mr. Higgins acted either with intent to harass or with

intent to retaliate against the identified government

witnesses.    He has pleaded not guilty to these charges, thereby

placing his intent at issue and opening the door to the

admission of other act evidence.           See United States v. Lattner,

385 F.3d 947, 957 (6th Cir. 2004); see United States v. Suarez,

617 Fed. Appx. 537, 542-43 (6th Cir. 2015) (discussing

attempted witness tampering as a specific intent crime).


                                       5
  Case: 3:18-cr-00186-TMR Doc #: 63 Filed: 01/25/21 Page: 7 of 9 PAGEID #: 401



       The recordings are directly probative of this material

issue of intent.     His prior advice counseled to “flip”

allegations on accusers and “reverse” their claims by pursuing

litigation against them.       Here, the witnesses provided

information that Mr. Higgins engaged in an insurance fraud

scheme and plan to testify against him.           Upon learning this

information, Mr. Higgins filed a civil complaint against these

individuals, making near identical allegations concerning them.

His actions of flipping and reversing allegations against

complaining witnesses reflect directly on his intent to harass

and retaliate against these individuals.            See United States v.

Headley, 2000 WL 1359620, at *6 (6th Cir. Sept. 11, 2000)

(recording in which defendant detailed planned assault of

opposing party’s counsel in prior litigation admissible under

Rule 404(b) to show intention to tamper with witness in current

criminal case).     His statements are equally probative of a

common scheme, plan or modus operandi; by his own admission,

Mr. Higgins employs a “chess” not “checker”-like strategy to

retaliate and harm individuals that report potential misconduct

to government authorities.        In sum, the recording is directly

relevant and probative of material issues in this case –

namely, the intentions behind Mr. Higgins’ civil suit against

the United States’ witnesses.

       Third, the evidence is proper under Rule 403, which

favors admissibility of materials.          See United States v. Jones,


                                       6
  Case: 3:18-cr-00186-TMR Doc #: 63 Filed: 01/25/21 Page: 8 of 9 PAGEID #: 402



554 Fed. App'x 460, 473 (6th Cir.2014) (White, J., concurring)

(“Rule 403 favors admissibility”).          To warrant exclusion under

this rule, the probative value of evidence must be

substantially outweighed by its unfairly prejudicial effect.

Unfair prejudice “means an undue tendency to suggest decision

on an improper basis, commonly, though not necessarily, an

emotional one.” Fed. R. Evid. 403 Advisory Committee Notes.

Evidence is not unfairly prejudicial merely because it has an

adverse effect on the defense; unfair prejudice occurs only

when “the jury responds negatively to some aspect of the

evidence unrelated to its tendency to make the contested fact

more or less probable.” United States v. Savinovich, 845 F.2d

834, 837 (9th Cir. 1988).

       Here, the recording tends to establish Mr. Higgins’

intent and plan in filing the lawsuit.           To be sure, this

evidence may undermine his likely claim that he filed the

lawsuit in good faith more than six years after the events

giving rise to it.      That fact, however, is not “unfair”

prejudice.    See Savinovich, 845 F.2d 834, 837.           Rather, this is

the very reason that this material is admissible.              As such, the

recordings are admissible under Rule 404(b).




                                       7
  Case: 3:18-cr-00186-TMR Doc #: 63 Filed: 01/25/21 Page: 9 of 9 PAGEID #: 403



                          CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing was served on
defendant's counsel this 24th day of January 2021 via the Court=s
ECF System.

                              s/Brent G. Tabacchi
                              BRENT G. TABACCHI
                              Assistant United States Attorney




                                       8
